Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S REASON FOR ALLOWANCE

I.  ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…performed by a self-adaptive predictive control system having at least a memory and a processor therein to execute instructions, wherein the method comprises: generating an initial patient model with initial patient model settings (ki, k2, ..., k) executing a program via the processor that takes as input, the initial patient model settings as configuration parameters that specify at least a plurality of initial states, a sampling time, and any number of additional optional parameters; receiving new patient inputs responsive to executing the program with the initial patient model with the plurality of initial states; generating hybrid automata as a variation of the initial states by applying the new patient inputs to the initial patient model; computing, via the executing program, a plurality of reachable states derived from the hybrid automata and producing an output file containing all reachable states computed; detecting a change has occurred within the self-adaptive predictive control system and responsively generating a new patient predictive model with new parameter settings (k' i, iteratively repeating the computing of the plurality of reachable states and producing additional output files for each iteration containing all reachable states computed until a termination criterion is satisfied;  Claims- 35 -Attorney Docket No.: 37864.609 (M19-OO1P*-US1)forming a final reach set from a union of all output files having therein all reachable states obtained with all controller configurations generated at runtime of the executing program as computed for every iteration; and outputting an insulin infusion rate Lt determined from the new patient predictive model which avoids both a hypoglycemic condition and a hyperglycemic condition for the final reach set.” Claims 10 and 19 has similar limitations.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

The sited prior art include Burton (WO 2016/110804) that teaches wearable devices that enabling of diagnostic or prognostic monitoring of the current subject that includes programmable states. (pages 309-310). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
June 2, 2022